Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered. Claims 1, 6, 8, 9, 21, 22, 28 and 29 are amended. Claims 1-29 are pending.
 					EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Note: Please replace applicant’s previously presented claims 1, 21 and 29 with newly amended claims 1, 21 and 29 listed below. 
Note: Please cancel claims 6, 22 and 28.

1. (Currently amended) A secured system comprising: at least one semiconductor chip comprising information processing circuitry; 
an array of contact pads disposed on a surface of the chip and electrically coupled to the information processing circuitry; 
, wherein the one or more chiplets are semiconductors and are removable from the chip; 
and an array of electrically conductive microsprings comprising stress engineered layers, the array of electrically conductive microsprings, wherein the stress engineered layers provide for a stress gradient that causes the microsprings to bend into a shape of an arc having a radius r; 
disposed on a surface of the chiplet and electrically coupled between the hardware trusted platform module and the contact pads.

6. (Cancelled)

21. (Currently amended) A device comprising: 
one or more semiconductor chiplets, each chiplet comprising at least a portion of at least one hardware module configured to communicate with information processing circuitry that is not disposed on the chiplet,wherein the one or more chiplets are semiconductors and are removable from the chip;
and an array of electrically conductive microsprings comprising stress engineered layers, the array of electrically conductive microsprings wherein the stress engineered layers provide for a stress gradient that causes the microsprings to bend into a shape of an arc having a radius r; 
disposed on a surface of the removable semiconductor chiplet and electrically coupled to the hardware module, the microsprings configured to make electrical contact with Amendment and Response Under 37 CFR §1.114Page 6 of 12 Application No.: 15/492,799Filing Date:April 20, 2017 First Named Inventor: Warren Jacksoncontact pads disposed on a surface of a chip and electrically coupled to the information processing circuitry.

22. (Cancelled)


29. (Currently amended) A secured system comprising:
at least one semiconductor chip comprising information processing circuitry;
one or more 
comprising at least a portion of at least one hardware module that cryptographically secures the
information processing circuitry,wherein the one or more chiplets are semiconductors;
and an array of electrical microspring connections electrically coupled between the hardware trusted platform module and the contact pads, wherein the electrical microspring connections comprise stress engineered layers and are configured to provide for communication between the information processing circuitry and the hardware trusted platform module at a bandwidth in a range of 1 gigabit per second per layer per millimeter of linear distance along an edge of the chiplet to 10 terabits per second per layer per millimeter of linear distance along an edge of the chipletwherein the stress engineered layers provide for a stress gradient that causes the microsprings to bend into a shape of an arc having a radius r

Note: Please add new independent claim 30.
30. (New) A method comprising: 
generating electrical signals representing security information in information processing circuitry disposed on a semiconductor chip; 
transferring the electrical signals though an array of electrically conductive microsprings to a chiplet removably mounted to the chip, the chiplet comprising at least a portion of a hardware trusted platform module and the array of electrically conductive microsprings comprising stress engineered wherein the stress engineered layers provide for a stress gradient that causes the microsprings to bend into a shape of an arc having a radius r;
verifying the security information in the hardware trusted platform module; 
and providing secure operation of the information processing circuitry based on verifying the security information.
Allowable Subject Matter
Claims 1-27, 29 and 30 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to providing a microspring structure in a Trusted Platform Module environment. 

The examiner notes for record that applicant’s claim amendment(s) submitted on 10/11/2021, in conjunction with the claim amendment(s) noted above in the Examiner’s Amendment places the application in condition for allowance. The examiner notes for the record that the teachings of Gilleo (US Patent Publication No. 2005/0012212) and Hoang et al. (US Patent Publication No.
2010/0235648), alone or in combination, do not disclose all of the feature(s) of applicant’s newly amended independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks - 35 USC § 112
The examiner withdraws the rejection made under 35 USC § 112 in view applicant’s claim amendment. 
Examiner’s Remarks - 35 USC § 103
The examiner withdraws the rejection made under 35 USC § 103 in view applicant’s claim amendment. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cohn (US Patent Publication No. 2002/0146919).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.